Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000434
                                                         17-NOV-2016
                                                         10:23 AM

                          SCWC-16-0000434

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      MICHELLIE R. RAQUEL,
             Petitioner/Claimant-Appellee-Appellant,

                                 vs.

                     AMERICAN SAVINGS BANK,
             Respondent/Employer-Appellant-Appellee,

                                 and

           ACCLAMATION INSURANCE MANAGEMENT SERVICES,
    Respondent/Third-Party Administrator-Appellant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-16-0000434; CASE NO. AB 2016-086; DCD NO. 2-15-03435)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on
October 17, 2016, is hereby rejected.
          DATED: Honolulu, Hawai#i, November 17, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson